Citation Nr: 1549402	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  09-27 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cardiovascular disorder, to include coronary artery disease, angina, and a heart murmur.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his brother G.J.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1976 to October 1977.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in November 2012, which granted a joint motion for remand, vacated a May 2012 Board decision, and remanded the case for additional development.  The issue initially arose from a June 2008 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Board remanded the case for additional development in May 2013 and December 2014.


FINDING OF FACT

A chronic cardiovascular disability was not manifest during active service or within a year of discharge; and, the preponderance of the evidence fails to establish a present cardiovascular disorder as a result of service.


CONCLUSION OF LAW

A cardiovascular disorder, to include coronary artery disease, angina, and a heart murmur, was not incurred or aggravated as a result of active service.  38 U.S.C.A. §§ 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in March 2008.  

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment reports, Social Security Administration (SSA) records, and statements and testimony in support of the claim.  VA efforts to obtain records of additional VA treatment records dated from October 1977 to November 2007 and additional private treatment identified by the Veteran by authorization forms VA 21-4142 were unsuccessful.  

The November 2012 Joint Motion for Remand found that a February 2012 request for treatment records from the New River Correctional Institution identified records for the year 2000, but that the authorization form had provided an incorrect date for the year 2002.  It was noted that a stamped response of "Inactive records RMC" from the Florida Department of Corrections (DOC), Reception and Medical Center (RMC) was not entirely clear whether records dated in 2000 or 2002 were inactive.  

In May 2013, the Board requested that the RMC be asked to clarify, in writing, whether or not the Veteran's medical records dated in 2000 were inactive, whether or not his medical records dated in 2002 (if any such records were present) were inactive, and to state the significance of the active and/or inactive status of any such records.  VA correspondence dated in June 2013, in essence, requested that the Veteran provide additional evidence pertinent to his private medical treatment.  He was asked to complete a VA Form 21-4142 for the treatment for a heart attack during his incarceration at the New River Correctional Institution in 2000.  The Veteran subsequently provided copies of VA Forms 21-4142 identifying treatment for a heart attack in 2002.  In response to an October 2013 VA request for records dated in 2002, including any inactive records, the Florida DOC reported in March 2014 that they had no records for the time frame requested.  

In a May 2014 statement the Veteran asserted that he had previously provided incorrect dates for his treatment during incarceration and provided another VA Form 21-4142 identifying treatment for a heart attack during the period from January 2004 to July 2004.  The Board subsequently remanded the case and requested that VA attempt to obtain these specific records.  An April 2015 VA report of contact noted that extensive research had been performed and that it had been confirmed that the New River East Correctional Institute was closed.  No records were made available.  The Veteran has been adequately notified, including by correspondence dated in July 2013, April 2015, and July 2015, of the specific records VA was unable to obtain and of the efforts made to obtain those records.  

The Board further notes that the available record includes private treatment records dated in 2002, 2003, and 2006, and treatment reports documenting the Veteran's cardiovascular medical history and demonstrating the onset of such treatment in December 2006.  Although VA efforts to obtain copies of private treatment records dated from January to July 2004 associated with a period of state incarceration were unsuccessful, there is no evidence of any additional existing records pertinent to the issue on appeal that may be reasonably expected to assist the Veteran in substantiating his claim.  The development requested on remand in May 2013 and December 2014 has been substantially completed.  Therefore, further attempts to obtain additional evidence would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

At the November 2010 hearing, the Veterans Law Judge discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  This action adequately addressed VA's duties under 38 C.F.R. § 3.103 and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Service Connection Claim

The Veteran contends that he has a present cardiovascular disorder as a result of active service.  Specifically, he asserts that his present cardiovascular disorders developed as a result of problems first manifest as a heart murmur in service.  In statements and testimony in support of his claim he reported having sustained a heart attack in the early 1990's and myocardial infarctions in 2000 and 2006.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation for VA compensation purposes.  38 C.F.R. § 3.303(c) (2015).  However, service connection may be granted for defects of congenital, developmental or familial origin if the defect was subject to a superimposed disease or injury.  VAOPGCPREC 82-90 (1990), 55 Fed. Reg. 45711 (1990).

Certain chronic diseases, including cardiovascular disease, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Cardiovascular disease is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable to this issue in the present case.

Service treatment records include an August 1977 separation examination noting an asymptomatic systolic ejection murmur.  The records are otherwise negative for complaint, treatment, or diagnosis of a cardiovascular disorder.  Records dated in September and October 1977 noted the Veteran complained of a three month history of chest pain.  An October 1977 medical evaluation noted cardiovascular system observations and provided a diagnosis of costochondritis (an inflammation of the cartilage that connects a rib to the sternum).  

VA examination in December 1995 noted there was no definitive systolic murmur and no evidence of arrhythmia or heart enlargement.  An electrocardiogram (EKG) revealed sinus bradycardia with marked sinus arrhythmia.  It was noted there was a minimal voltage criteria for left ventricular hypertrophy that may be a normal variant, but that an anterior infarct, age undetermined, could not be ruled out.  A diagnosis of status heart murmur was provided.  A January 1996 EKG report noted mild mitral value thickening without valve prolapse or evidence of mitral regurgitation.  The examiner's summary found the study to be normal.  

A March 2003 examination revealed a regular heart rhythm and no cardiac irregularities.  It was noted there was no history of coronary artery disease.  Hospital records dated in December 2006 noted the Veteran was admitted with right-sided numbness and pain.  He reported having had right-sided tingling for many years.  His past medical history was questionable for coronary artery disease and it was noted that he stated he had a myocardial infarct with no workup or medical treatment.  Diagnoses at that time included probable mildly impaired global left ventricular function, mild left ventricular hypertrophy, and trivial mitral and tricuspid insufficiency.  

VA treatment records dated in November 2007 noted the Veteran reported a history of myocardial infarctions in 2000 and 2006.  A March 2008 echocardiography report revealed preserved overall left ventricular function, no left ventricular segmental wall motion abnormalities, no pericardial effusion, and no intracardial masses.  An October 2008 myocardial perfusion study revealed a mild left ventricular impairment, a large fixed inferior defect, and no significant stress induced perfusion defect.  

Private treatment records include a December 2010 report with diagnoses of hypertensive heart disease, myocardial infarction, and acute viral pericarditis.  No opinions as to etiology were provided.  

An April 2011 VA examination report included diagnoses of coronary artery disease and stable angina.  The examiner found there was no evidence of coronary artery disease or angina in service or within one year of the Veteran's discharge from active service.  It was noted they were neither adjunct to or aggravated by military service or the systolic ejection murmur noted in August 1977.  The examiner found that the systolic ejection murmur observed in service no longer existed and was not shown upon present examination nor upon cardiology examination in October 2008.  The murmur described in service was found to be more likely than not a transient innocent murmur.  It was further noted that a heart murmur was an extra or unusual sound during a heartbeat and were either innocent (harmless) or abnormal.  The examiner stated that a heart murmur was not a disease, that most murmurs were harmless, and that innocent murmurs did not cause symptoms.  

Based upon the evidence of record, the Board finds that a chronic cardiovascular disability was not manifest during active service; and, the preponderance of the evidence fails to establish a present cardiovascular disorder as a result of service.  The Veteran's cardiovascular is not shown to have been manifest within one year of his separation from active service.  The opinion of the April 2011 VA examiner is found to be persuasive.  The examiner is shown to have reviewed of the evidence of record and the evidence as to the Veteran's history was adequately considered.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Although the Veteran's private treatment records dated in 2002, 2003, and 2006 were not included in the VA record at the time of the April 2011 VA examination, the Board finds the medical history provided by the Veteran and recorded by the examiner are materially consistent with the information noted in the subsequently obtained private treatment reports.

The Board acknowledges that the Veteran is competent to report symptoms he has experienced, but that he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  The lay evidence does not constitute competent medical evidence and lacks probative value.  

In conclusion, the Board finds that service connection for a cardiovascular disorder, to include coronary artery disease, angina, and a heart murmur, is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.



ORDER

Entitlement to service connection for a cardiovascular disorder, to include coronary artery disease, angina, and a heart murmur, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


